Citation Nr: 0837036	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) Chapter 30 educational assistance benefits in the 
calculated amount of $9,082.88, was validly created.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant began active duty service in October 1987 and 
he has not been discharged from active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the VA 
Regional Office (RO) in Muskogee, Oklahoma, which notified 
the appellant that his Chapter 30 education benefits were 
terminated effective December 9, 2005, based on notification 
from the educational institution that he terminated his 
training on December 9, 2005, creating a debt of $9,082.88.  
The appellant subsequently perfected an appeal as to the 
validity of that debt.  The appeal was forwarded to the Board 
by the VARO, Reno, Nevada, because the appellant resides in 
Las Vegas, Nevada.

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  A March 2007 
letter from the RO notified him that the requested hearing 
had been scheduled for May 10, 1007.  The appellant 
subsequently notified the RO that he was on active duty and 
unavailable for the May 2007 hearing; therefore, this hearing 
was rescheduled for February 14, 2008.  The appellant failed 
to appear for his scheduled hearing.  The claims reflects 
that the notification letter was returned as undeliverable.  
The Board notes, however, that the VA does not have a current 
valid address for the veteran.  Therefore, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2007).

Similarly, in his substantive appeal, the appellant also 
indicated that he would like a representative, but attempts 
to have the veteran select a representative have been 
unsuccessful.  A March 2007 letter from the RO included 
information regarding Veteran's Service Organizations (VSOs); 
however, there is no subsequent communication from the 
appellant reflecting that he has designated a representative.  
In addition, the Board made several attempts to contact the 
veteran by letter regarding representation, but all 
correspondence was returned as undeliverable.  Therefore, the 
veteran remains unrepresented.   




FINDINGS OF FACT

1.  The appellant was paid educational assistance benefits 
for training for which he was enrolled from August 15, 2005, 
to July 6, 2006.  

2.  In February 2006, VA was informed that the appellant had 
terminated training and the last date credit of accrued 
credit was December 9, 2005.  

3.  The debt of $9,082.88 was created by calculating the 
number of days for which the veteran was paid education 
benefits but had not attended school.


CONCLUSION OF LAW

The overpayment of Chapter 30 educational assistance benefits 
in the amount of $9,082.88 was properly created.  38 C.F.R. 
§§ 21.4135(e), 21.7142 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] do not 
apply to this appeal as the statute at issue is Chapter 30 of 
Title 38 of the United States Code.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Accordingly, the appellant was 
not given notice of the VCAA during the course of his appeal 
and this matter is properly before the Board for 
adjudication. 

The record reflects that the appellant was enrolled in the PC 
Network Specialist training program at The Learning Center 
which was scheduled to last from August 15, 2005, to July 6, 
2006.  The tuition and fees for this course totaled $23,435.  
Accordingly, in December 2005, VA calculated an 
Original/Reentrance Award and authorized a lump sum 
Accelerated Payment to the appellant of $14,061, which 
represents sixty percent of the charges reported by The 
Learning Center and is based on the program's length of 322 
days.  The appellant received this payment in January 2006.  

In February 2006, VA received notice from The Learning Center 
that the appellant terminated the training program on 
December 9, 2005.  In February 2006, VA also received notice 
from the appellant that he had disenrolled from the program 
due to a change of Air Force units which did not permit him 
to maintain the same schedule he had previously.  He further 
notified VA that he paid The Learning Center $7,031.50, the 
cost he was charged for the portion of the program he 
completed, and he intended to return the remaining portion of 
the $14,061 lump sum payment to VA.  

Inasmuch as the appellant was in the program for 114 days 
instead of the original 322 days on which the lump sum 
payment was based, in February 2006, VA recalculated the 
educational benefit to which the appellant was entitled based 
on Terminated Award with Mitigating Circumstances and 
determined that the correct award to which he was entitled is 
$4,978.12 and that he had been overpaid $9,082.88.  This 
action resulted in a debt of $9,082.88.  Although the 
appellant does not dispute having to return that portion of 
the lump sum accelerated payment which remained after The 
Learning Center was paid, he argues that his debt includes an 
additional amount of approximately $2000 which should not be 
charged as a debt against his account.  

As background to better understand the circumstances of the 
appellant's claim, it is noted that a servicemember is 
eligible for an accelerated payment only if the servicemember 
is enrolled in a course or program of education or training 
beginning on or after October 1, 2002 and is enrolled in an 
approved program as defined in 38 C.F.R. § 21.4200(aa).  
38 U.S.C.A. § 3104A; 38 C.F.R. § 21.7151(c)(ii)(iii) (2007).  
Under 38 C.F.R. § 21.4200(aa), high technology industry, the 
term high technology industry includes biotechnology, life 
science technologies, opto-electronics, computers and 
telecommunications, electronics, computer-integrated 
manufacturing, material design, aerospace, weapons, nuclear 
technology, and any other identified advanced technologies in 
the biennial Science and Engineering Indicators report 
published by the National Science Foundation.  38 C.F.R. 
§ 21.4200 (2007).

Pertinent law and regulations provide that the accelerated 
payment will be the lesser of the amount equal to sixty 
percent of the charged tuition and fees for the term, quarter 
or semester (or the entire program of education for those 
programs not offered on a term, quarter, or semester basis) 
or the aggregate amount of basic education assistance to 
which the individual remains entitled under this chapter at 
the time of the payment.  38 U.S.C.A. § 21.7142.  

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
service member, for reasons other than being called or 
ordered to active duty, withdraws from all courses or 
receives all nonpunitive grades, and in either case there are 
no mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran or 
service member withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e) (2007).  In this regard, 
it is noted that the February 2006 Terminated Award with 
Mitigating Circumstances was based on consideration of the 
appellant's change of Air Force Units.  

As stated above, the appellant received a lump sum 
Accelerated Payment of $14,061, which represents sixty 
percent of the charges reported by The Learning Center for 
the entire program which was to last 322 days.  However, the 
appellant was in the program for only 114 days and was 
entitled to $4,978.12, representing sixty percent of the 
charges for the program for the number of days the appellant 
was enrolled.  Although the recalculated amount represents 
the benefit to which the appellant is entitled based on the 
actual number of days he was enrolled in the program, he now 
essentially argues that VA should authorize him to receive 
the full amount charged by The Learning Center.  
Specifically, he asserts that he should not have a debt of 
approximately two thousand dollars assessed against his 
account, which is the result after his return of the lump sum 
accelerated payment minus the payment of the amount he owed 
The Learning Center.  While the Board sympathizes with the 
reason why the appellant states that he was unable to 
complete the training program, the law is clear and the 
appellant is only entitled to received benefits during the 
time in which he was enrolled, 114 days rather than the 322 
days on which the original lump sum accelerated pay was 
based.  To the extent that the veteran is obligated by 
contract to pay the Learning Center for more than the 114 
days which he attended class, such circumstances do not give 
rise to further entitlement to VA education benefits.  
Accordingly, his appeal must be denied based upon a lack of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit). 


ORDER

An overpayment of educational assistance benefits in the 
calculated amount of $9,082.88 was validly created, and the 
appeal is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


